                 Case 1:19-cv-03123-AT Document 28 Filed 09/04/19 Page 1 of 2
                               UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF NEW YORK
                                      UNITED STATES COURTHOUSE
                                           500 PEARL STREET
                                    NEW YORK, NEWYORK 10007-1581
                                              (212) 805-6325




  CHAMBERS OF
COLLEEN McMAHON
   CHIEF JUDGE




                                                4 September 2019


  Kent A. Yalowitz, Esq.
  Arnold & Porter Kaye Scholer LLP
  250 West 55 th Street
  New York, NY 10019-9710

                  Re: Venezuelan Debt Cases

  Dear Mr. Yalowitz:

          Your letter of August 29 has been referred to the court's Assignment Committee for review
  and action.

          We have a couple of questions for you.

           First, have cases been filed against the Republic, PVDSA or both in courts other than this
  one and the New York State Supreme Court? If they have, has application been made to the Judicial
  Panel on Multi-District Litigation for consolidation of all such cases before a single court? Do you
  have reason to think that Venezuelan Debt Cases cases will not be filed elsewhere? If cases are
  filed elsewhere, is the Republic (or PVDSA) planning to seek MDL treatment?

          Second, I assume that you seek consolidation of cases against both the Republic and
  PDVSA on the ground that PDVSA debt is sovereign debt of Venezuela. In the cases thus far
  commenced, do the debt instruments so provide? Is Venezuela responsible for the debt of
  separately incorporated state-owned entities under Venezuelan law? Why should the oil company
  be treated in the same fashion as the Republic itself?

         I would appreciate a response as soon as practicable. The response should be addressed to
  me and I will distribute it to the other members of the Committee (who are Judges Caproni, Karas
  and Woods).
             Case 1:19-cv-03123-AT Document 28 Filed 09/04/19 Page 2 of 2



        No action will be taken until all parties have an opportunity for input. To that end, I am
docketing this letter on ECF in all nine cases, and I ask plaintiffs counsel to weigh in no later than
Friday of this week at 5 PM. If Arnold & Porter could undertake to notify all plaintiffs' counsel
about this schedule I would be most grateful.

       Thank you for your assistance.




                                                      Colleen McMahon
                                                      Chief Judge
                                                      For the Assignment Committee

cc:    The Hon. Paul Gardephe
       The Hon Analisa Torres
       The I Ion. Louis Stanton
       The Hon. Alison Nathan
       The Hon. Andrew Carter

       PLEASE DOCKET THIS LETTER IN ALL OF THE FOLLOWING CASES:

       White Beech SNC v. PDVSA, 18 Civ. 4148 (PGG)
       Casa Express Corp. v. Venezuela, 18 Cuv. 11940 (AT)
       Red Tree Investments v. PDVSA, 19 Civ. 2519 (AJN)
       Red Tree Investments v. PDVSA, 19 Civ. 2523 (AJN)
       Dresser-Rand Co. v PDVSA, 19 Civ. 2689 (LLS)
       Pharo Gaia Fund Ltd. v Venezuela, 19 Civ. 4793 (AT)
       Lovati v. Venezuela, 19 Civ. 4793 (ALC)
       Lovati v. Venezuela, 19 Civ. 4796 (ALC)
       Lovati v. PDVSA, 19 Civ. 4799 (ALC)
